Title: From Alexander Hamilton to James McHenry, 5 March 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York March 5, 1799
          
          As the original of the inclosed duplicate must have miscarried, I take the liberty to ask the favour of you to cause the Duplicate to the addressed to the proper Officer by name & to be forwarded to him in a mode that will be render the conveyance certain.
          It is necessary that the Letter for Col. Moore should immediately get to hand. He has requested me to transmit all letters for him under cover to you. If I receive no intimation to the contrary I shall pursue the request.
          Should there be any persons  liable in situations to be tried by a General
          The Judge Advocate
          Mr. Hare, who has been appointed to act as Judge Advocate at the Court Marshal of which Col Moore is to President has been directed to wait upon you to inquire whether there are any other persons there besides Capt Vance, within your knowlege, who are in situations to be tried by a General Court Marshal.
          With very great respect & esteem I have the honor to be Sir Your Obed Ser
          The Secy at War
        